Cochrane, J. (concurring):
The gravamen of the action is the breach of contract by the defendant. The plaintiff both alleged and proved a complete cause of action. He' likewise proved or attempted to prove damages. A recovery was denied him because in his complaint he mistook the correct measure of damages. “It is not material that the plaintiff did not demand the precise damages to which he was entitled, or that he mistook the true rule of damages in his complaint. The complaint averred a legal wrong and a resulting pecuniary injury, and it was competent for the court, under the complaint, to adjust the recovery upon the true, basis.” (Colrick v. Swinburne, 105 N. Y. 503, 507; Williams v. Conners, 53 App. Div. 599, 601; Sussdorff v. Schmidt, 55 N. Y. 319, 324; Isman v. Loring, 130 App. Div. 845, 852.) The damages sought to be recovered were not special but general and I think the trial justice should have permitted a recovery therefor even though an improper measure of such damages may have been unnecessarily alleged in the complaint.
On another theory I think a recovery should have been allowed to the plaintiff. The manifest purpose of subdivision 4 of section 145 of the Personal Property Law (as added by Laws of 1911, chap. 571) is to prevent the seller from enhancing his damages by doing something in execution of the contract after its repudiation. There is nothing in the statute which prevents the seller from adopting the measure of damages indicated in the complaint except that they must be limited to such an amount as he “would have suffered if he did nothing toward carrying out the contract or the sale after receiving notice of the buyer’s repudiation or countermand.” That is a matter of evidence. I think, therefore, the plaintiff *853had a right to develop all the facts and to apply to them the measure of damages he indicated in his complaint limited in amount, however, as indicated in the statute. In other words, that statutory limitation applies to the amount of the damages rather than to the method of establishing them.
The judgment should be reversed.
Judgment and order reversed and new trial granted, with costs to the appellant to abide the event.